2013 IL App (3d) 110936

                               Opinion filed September 25, 2013


                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                                        THIRD DISTRICT

                                           A.D., 2013

THE PEOPLE OF THE STATE OF                       )   Appeal from the Circuit Court
ILLINOIS,                                        )   of the 12th Judicial Circuit,
                                                 )   Will County, Illinois,
       Plaintiff-Appellee,                       )
                                                 )   Appeal No. 3-11-0936
       v.                                        )   Circuit No. 11-DT-160
                                                 )
CHELSEA GIROT,                                   )   Honorable
                                                 )   James E. Egan,
       Defendant-Appellant.                      )   Judge, Presiding.


       JUSTICE O'BRIEN delivered the judgment of the court, with opinion.
       Presiding Justice Wright and Justice McDade concurred in the judgment and opinion.


                                           OPINION

¶1     Defendant, Chelsea Girot, was charged with two counts of driving under the influence of

a controlled substance (DUI) (625 ILCS 5/11-501(a)(4), (6) (West 2010)). Prior to trial,

defendant filed a motion to suppress, alleging that the stop of her vehicle was not proper. The

trial court denied the motion. The cause proceeded to a bench trial where defendant was

convicted of one count of DUI. Defendant appeals, arguing that the trial court erred in denying

her motion to suppress. We affirm.
¶2                                             FACTS

¶3     On January 26, 2011, Bolingbrook police officer Patrick Kinsella initiated a traffic stop

on defendant's vehicle. During the stop, defendant appeared nervous, climbed on the hood of the

police car, and ran into traffic. The State charged defendant with two counts of driving under the

influence of a controlled substance (625 ILCS 5/11-501(a)(4), (6) (West 2010)). Prior to trial,

defendant filed a motion to suppress evidence, alleging that Kinsella did not have reasonable

suspicion to make a traffic stop.

¶4     At a hearing on defendant's motion, Kinsella testified that he was on patrol the night of

January 26, 2011, when he spotted defendant's vehicle. Kinsella noticed a chip about the size of

a dime or a nickel in the red plastic lens that covered the taillight. Because of the chip, the

taillight was emitting a red and white light. Kinsella did not witness defendant speed or

otherwise break the law. He initiated the traffic stop based solely on the white light emanating

from the otherwise red taillight.

¶5     After hearing the evidence, the trial court denied defendant's motion to suppress. The

cause proceeded to a bench trial where defendant was found guilty of one count of DUI.

Defendant appeals.

¶6                                          ANALYSIS

¶7     Defendant argues that the trial court erred in denying her motion to suppress because the

stop of her vehicle was objectively unreasonable. We review a trial court's ruling on a motion to

suppress evidence pursuant to a two-part test. People v. Absher, 242 Ill. 2d 77 (2011). First, we

will uphold the court's factual findings unless they are against the manifest weight of the

evidence. Id. Second, we assess the established facts in relation to the issues presented and


                                                  2
review the ultimate legal question of whether suppression is warranted de novo. Id.

¶8     In this case, evidence established that the officer who stopped defendant noticed that the

taillight cover on her vehicle had a chip that resulted in the taillight emitting a red and white

light. The trial court determined that the white light was enough to permit a stop of defendant's

vehicle. We agree with the trial court. Section 12-201(b) of the Illinois Vehicle Code (Code)

requires that all motor vehicles exhibit at least two lighted tail lamps that throw a red light visible

for at least 500 feet in the reverse direction. 625 ILCS 5/12-201(b) (West 2010). Importantly,

section 12-212(c) of the Code states that "Unless otherwise expressly authorized by this Code, all

other lighting or combination of lighting on any vehicle shall be prohibited." 625 ILCS 5/12-212

(c) (West 2010). Here, defendant's taillight was emitting a red and white light, which is not

authorized by the Code. As a result, the officer had reasonable suspicion to stop defendant's

vehicle to investigate a violation of the Code. See People v. Hackett, 2012 IL 111781

(reasonable suspicion is sufficient to permit a stop). Therefore, we find that the stop was

objectively reasonable, and the trial court did not err when it denied defendant's motion to

suppress.

¶9                                         CONCLUSION

¶ 10   The judgment of the circuit court of Will County is affirmed.

¶ 11   Affirmed.




                                                  3